Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 1 of 26




        EXHIBIT J
                                          Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 2 of 26

                            Analysis of Infringement of U.S. Patent No. 6,725,402 by MediaTek Inc. and MediaTek USA, Inc.
                                                          (Based on Public Information Only)

        Plaintiff Ocean Semiconductor LLC (“Ocean Semiconductor”), provides this preliminary and exemplary infringement analysis with respect
infringement of U.S. Patent No. 6,725,402, entitled “METHOD AND APPARATUS FOR FAULT DETECTION OF A PROCESSING TOOL AND
CONTROL THEREOF USING AN ADVANCED PROCESS CONTROL (APC) FRAMEWORK” (the “’402 patent”) by MediaTek Inc. and MediaTek USA,
Inc. (“MediaTek”). The following chart illustrates an exemplary analysis regarding infringement by Defendant MediaTek’s semiconductor products, systems,
devices, components, and integrated circuits, and products containing such circuits, fabricated or manufactured using PDF Solutions, Inc.’s (“PDF Solutions”)
platforms, and/or framework, including PDF Solutions’ software and APC system, including the Exensio platform hardware and/or software (collectively,
“Exensio”) and/or other APC system and platform hardware and/or software. Such products include, without limitation, mobile devices (e.g., Helio G, Helio A,
Helio P, Helio X, mid-range 4G devices, and Google Mobile Services express devices), tablet products (e.g., MiraVision), internet of things devices (e.g., i500,
i350, i300A, i300B, MT3620, MT2625, MT2621, MT2601, MT2523G, MT2523D, MT2511, MT6280, MT2502, MT5931, MT3332, MT 2503, MT3333,
MT3303, MT3337, and MT3339), automotive devices (e.g., Autus I20 (MT2712) devices, Autus R10 (MT2706) devices, and Autus T10 (MT2635) devices),
networking and broadband devices (e.g., MediaTek T750 MT7688A, MT7628K/N/A, MT7623N/A, MT7622, MT7621A/N, MT7620N/A, RT3662, RT3883,
MT7688K, MT5932, MT8167S, MT7686, MT7682, MT7697H/HD, MT7681, MT7687F, MT7697, MT7697D, MT7601E, MT7601U, MT7603E, MT7603U,
MT7610E, MT7610U, MT7612E, MT7612U, MT7615, MT7615B, MT7615S, MT7662E, MT7662U, MT7668, RT3062, RT3070, RT3562, RT3573, RT3593,
RT5370, RT5572, RT5592, MT3729, MT7601, MT7610, MT7630, RT5372, RT539x, RT8070, RT2870, RT2890, RT309x, RT3290, RT3370, RT3572,
RT2070, RT2760, RT2770, RT2790, and RT2860), and home devices (e.g., MT8516 SoM, MT8516, MT8507, MT8502, MediaTek C4X Development Kit for
Amazon AVS, MT8516 2-Mic Development Kit for Amazon AVS, MT8516, MT8693, MT8685, MT8581, MT8580, MT8563, MT8553, MT1389/G,
MT1389/J, MT1389/Q, S900 (MT9950), MT9613, MT9685, MT9602, MT5592, MT5582, MT5596, MT5597, MT5580, MT5561, MT5505, MT5398,
MT5396, MT1959, MT1887, MT1865, MT1862, and MT1398), and similar systems, products, devices, and integrated circuits including, for example, products
manufactured at 16nm technology node (“’402 Infringing Instrumentalities”).

      The analysis set forth below is based only upon information from publicly available resources regarding the ’402 Infringing Instrumentalities, as
MediaTek has not yet provided any non-public information.

        Unless otherwise noted, Ocean Semiconductor contends that MediaTek directly infringes the ’402 patent in violation of 35 U.S.C. § 271(g) by using,
selling, and/or offering to sell in the United States, and/or importing into the United States, the ’402 Infringing Instrumentalities. The following exemplary
analysis demonstrates that infringement. Unless otherwise noted, Ocean Semiconductor further contends that the evidence below supports a finding of indirect
infringement under 35 U.S.C. § 271(b) in conjunction with other evidence of liability.

      Unless otherwise noted, Ocean Semiconductor believes and contends that each element of each claim asserted herein is literally met through
MediaTek’s provision or importation of the ’402 Infringing Instrumentalities. However, to the extent that MediaTek attempts to allege that any asserted claim

                                                                               1
                                          Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 3 of 26

element is not literally met, Ocean Semiconductor believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its
investigation and analysis of the ’402 Infringing Instrumentalities, Ocean Semiconductor did not identify any substantial differences between the elements of
the patent claims and the corresponding features of the Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the ’402
Infringing Instrumentalities performs at least substantially the same function in substantially the same way to achieve substantially the same result as the
corresponding claim element.

        Ocean Semiconductor notes that the present claim chart and analysis are necessarily preliminary in that Ocean Semiconductor has not obtained
substantial discovery from MediaTek nor has MediaTek disclosed any detailed analysis for its non-infringement position, if any. Further, Ocean
Semiconductor does not have the benefit of claim construction or expert discovery. Ocean Semiconductor reserves the right to supplement and/or amend the
positions taken in this preliminary and exemplary infringement analysis, including with respect to literal infringement and infringement under the doctrine of
equivalents, if and when warranted by further information obtained by Ocean Semiconductor, including but not limited to information adduced through
information exchanges between the parties, fact discovery, claim construction, expert discovery, and/or further analysis.




                                                                                2
                                        Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 4 of 26


     USP No. 6,725,402                                           Infringement by the ’402 Accused Instrumentalities

1. A method comprising:          PDF Solutions Inc.’s (“PDF”) Exensio platform (“Exensio System”) receives at a first interface operational state data of
receiving at a first interface   a processing tool related to the manufacture of a processing piece.
operational state data of a
processing tool related to the   For example, the Exensio System includes a first interface (e.g., platform modules including the control module (to
manufacture of a processing      detect and identify process or tool problems in fab and assembly in real time), the char module (to provide big data
piece;                           analytics on processing tools), and the ALPS module (to trace wafers, dies, and multichip modules)):




                                 See PDF Solutions, Inc. Overview Jefferies Conferences (Aug. 28-29, 2018) at 9, available at
                                 https://www.pdf.com/upload/File/Investors/PDFExecOveriew2018II.pdf (last visited Oct. 12, 2020) (“PDF Overview”)
                                 (annotated).


                                                                             3
       Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 5 of 26

The operational state data of a processing tool related to the manufacture of a processing piece received at the first
interface can include data from integrated circuit design, fabrication, and sorting to assembly, testing, and system
control:




See PDF Solutions, Inc. Overview Jefferies Conferences (Aug. 28-29, 2018) at 5, available at
https://www.pdf.com/upload/File/Investors/PDFExecOveriew2018II.pdf (last visited Oct. 12, 2020) (“PDF Overview”)
(annotated).

The operational state data of a processing tool related to the manufacture of a processing piece received at the first
interface can also include data associated with multi-chip module (“MCM”) components and consumables that identify
where a particular die is in a package, whether a particular die is wire-bonded or laser-marked, and what the device ID
is for a particular chipset, etc.:




                                             4
       Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 6 of 26




See PDF Solutions, “Cognitive End to End Analytics for Semiconductor Manufacturing: A Smart Testing Application”
(Oct. 30, 2019) at 13, available at http://liralingerie.com/nldfpd/end-to-end-analytics.html (last visited Oct. 12, 2020)
(“Cognitive End to End Analytics Presentation”).

The operational state data can cover process control, test operations, manufacturing analytics, assembly operations, and
process characterization:




                                             5
       Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 7 of 26




See S1.2—Exensio Platform, 16th Annual PDF Solutions Users Conference (Oct. 15, 2019) at 3, available at
http://www.pdf.com/upload/File/Investors/PUG2019/S1.2%20PUG2019_ExensioPlatform_SaidAkar.pdf (“S1.2—
Exensio Platform Presentation”) (last visited Oct. 12, 2020) (annotated).


The operational state data can also include data associated with the rule ensemble engine, spatial signature analysis, fail
signature detection and analysis, product sensitivity analysis, parameter screening report, indicator screening report,
and automatic spatial classification, all of which are related to the manufacture of a processing piece:




                                             6
       Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 8 of 26




See S1.3— Machine Learning in Exensio, 16th Annual PDF Solutions Users Conference (Oct. 15, 2019) at 21,
available at http://www.pdf.com/upload/File/Investors/PUG2019/S1.3%20PUG2019_AISolutions_JeffDavid.pdf
(“S1.3—Machine Learning in Exensio”) (last visited Oct. 12, 2020).

The operational state data of a processing tool related to the manufacture of a processing piece can also include the
following:

   •   Material descriptions (e.g., lot #, wafer #, die);
   •   Meta data (e.g., recipe data/time, process flow, stages, and steps);
   •   Fault detection and control (e.g., trace charts, model prediction, real time data collection on defects);
   •   Defect & metrology (e.g., lot/wafer summaries, defect summary, kill ratio, and defect images); and
   •   Assembly system (e.g., location of reel/tube, die traceability, and equipment parameters):




                                             7
                                       Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 9 of 26




                                See S1.2—Exensio Platform Presentation at 11 (annotated).

sending the state data          PDF’s Exensio System sends the state data from the first interface to a fault detection unit, wherein the act of sending
from the first interface to a   comprises sending the state data from the first interface to a data collection unit.
fault detection unit, wherein
the act of sending comprises:   For example, the Exensio System includes a centralized database as a data collection unit that receives the state data:
sending the state data from
the first interface to a data   “The Exensio database integrates, organizes, consolidates, aligns and tracks data from all process and testing data
collection unit;                sources. This drives fast, efficient data analysis, correlation between data sources and drill-down to tool and test data.
                                The database genealogy fully supports lot, wafer and die level traceability from wafer start to multi-chip packaged
                                product.”

                                See PDF Solution’s The Complete Semiconductor Data Platform, available at http://pdf.com/exensio-old (last visited
                                Oct. 12, 2020).

                                This centralized database can also be used as a data collection unit to store fault detection and classification data:

                                “… Dedicated centralized database — Exensio –Control provides solutions fitted to FDC requirements. The entire fab's
                                FDC data can be stored in one single location, enabling further analyses such as trend analysis or yield excursion root-
                                cause analysis. … ”
                                                                            8
      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 10 of 26



See Exensio Control, available at http://www.pdf.com/Exensio-Control (last visited Oct. 12, 2020):

As another example, the Exensio System includes a “unified” database that receives the state data:




See Cognitive End to End Analytics Presentation at 9.

The data collection unit also can reside in Exensio System’s Design-for-Inspection (“DFI”) system on the cloud:




                                            9
                                    Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 11 of 26




                              See S1.2—Exensio Platform Presentation at 4 (annotated).

accumulating the state data at The data collection unit of the Exensio System accumulates the state data.
the data collection unit;
                               For example, the state data can be accumulated at the Exensio database, the dedicated centralized database, or in a
                               “cloud” database. See above.

                              As another example, through on-premise subscription of Software-as-a-Service, the Exensio System accumulates the
                              state data from users, tool connections, and PDF machines and store them on the accused system:




                                                                          10
      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 12 of 26




See Kibarian et al., PDF Solutions, Inc. Needham Growth Conference (Jan. 16, 2019) at 12, available at
https://www.pdf.com/upload/File/Investors/INVPres2019/PDFS%20investor%20presentation%2016-Jan-
2019%20(final).pdf (last visited Oct. 12, 2020) (“PDF Needham Conference Presentation”).


As another example, the state data can be accumulated at a dedicated centralized data configured to store FDC-related
state data:

“Exensio –Control is a scalable Fault Detection and Classification (FDC) software solution that controls semiconductor
manufacturing equipment and processes. Exensio-Control allows manufacturers to accurately detect and identify
process or tool problems that arise during production, in real-time.
…
   • Dedicated centralized database — Exensio –Control provides solutions fitted to FDC requirements. The entire
       fab's FDC data can be stored in one single location, enabling further analyses such as trend analysis or yield
       excursion root-cause analysis. …”

See Exensio Control, available at http://www.pdf.com/Exensio-Control (last visited Oct. 12, 2020).




                                           11
                                     Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 13 of 26

translating the state data    PDF’s Exensio System translates the state data from a first communications protocol to a second communications
from a first communications   protocol compatible with the fault detection unit.
protocol to a second
communications protocol
compatible with the fault     As an example, the Exensio System translates the state data from a first communications protocol to a second
detection unit;               communications protocol compatible with the fault detection unit as part of the “signal transformation and
                              summarization process” such that it can acquires “all the equipment and logistics data for FDC analysis, in any format
                              and from any source”:

                              “Exensio –Control is a scalable Fault Detection and Classification (FDC) software solution that controls semiconductor
                              manufacturing equipment and processes. Exensio-Control allows manufacturers to accurately detect and identify
                              process or tool problems that arise during production, in real-time.

                                 •   Wide data acquisition capabilities — Exensio –Control acquires all the equipment and logistics data for FDC
                                     analysis, in any format and from any source (Interface A, databases, SECS/HSMS, automation, files, etc.)
                                 •   Advanced analysis capabilities — Exensio –Control includes signal transformation and summarization,
                                     univariate SPC, multivariate fault detection and classification functions, plus meta-analysis based on indicators.
                                     In addition, Exensio –Control provides off-line and historical analysis capabilities to test FDC control strategies
                                     before deployment.
                                 •   Real-time alarms and events management — Exensio –Control centralizes and assesses events and alarms to
                                     trigger the appropriate action. Equipment alarms and events are overlaid with trace and univariate SPC charts
                                     and can be analyzed in conjunction with FDC alarms. … ”

                              See Exensio Control, available at http://www.pdf.com/Exensio-Control (last visited Oct. 12, 2020).

                              As another example, because the Exensio System accepts multiple data types and/or formats of the state data, it
                              necessarily translates these data types from a first communications protocol to a second communications protocol
                              compatible with the fault detection unit in order that the fault detection unit can read and understand the state data:




                                                                           12
      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 14 of 26




See S1.2—Exensio Platform Presentation at 6 (annotated).

As another example, because the Exensio System supports state data from more than 100 fabrication tools, 20 testers,
and 160 assembly tools and 50 data types, it necessarily translates such data from a first communications protocol to a
second communications protocol compatible with the fault detection unit in order that the fault detection unit can read
and understand the state data:




                                            13
      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 15 of 26




See S1.2—Exensio Platform Presentation at 11 (annotated).
As yet another example, because the Exensio System supports state data from more than 100 equipment models for
manufacturing, 150 equipment models for assembly, and 50 testers, probers, and handler models for test, it necessarily
translates such data from a first communications protocol to a second communications protocol compatible with the
fault detection unit in order that the fault detection unit can read and understand the state data:




                                           14
                                     Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 16 of 26




                               See S1.2—Exensio Platform Presentation at 14 (annotated).


and sending the translated     PDF’s Exensio System sends the translated state data from the data collection unit to the fault detection unit.
state data from the data
collection unit to the fault   For example, the Exensio System sends the translated state data from the data collection unit to the FDC control unit:
detection unit;




                                                                           15
      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 17 of 26




See PDF Solutions Investor Presentation (Nov. 2017) at 10, available at
http://www.pdf.com/upload/File/Investors/PDFInvestor%20Presentation%20November%202017.pdf (last visited Oct.
12, 2020) (“2017 Investor Presentation”) (annotated).

As another example, the Exensio System sends the translated state data from the data collection unit to the fault
detection unit via the AIM YieldAware FDC platform:

“Software Related Services – We provide software maintenance and support (or M&S), data management services,
various value-added services (or VAS) to install, configure, or create analysis templates, and other professional services
to achieve customers’ specific outcomes using our software. We call this last type of services our AIM solutions and, in
these cases, we tailor the user flows of one or more Exensio products to achieve a desired result. For example, our AIM
YieldAware™ FDC offering is designed to identify the process control variables that have the greatest impact on
product yield through professional services that analyze the data from both Exensio Control and elements of Exensio
Yield and make recommendations for the customer to implement. VAS are provided by our professional service
personnel with expertise that enhances and complements the engineering teams at our customers. For example, VAS
includes our data cleaning and monitoring services. One requirement of big data analytics is to have clean, harmonized
data to analyze. This service offering outsources the data wrangling and management effort to free the customer to
focus their efforts on analysis, which has a greater ROI to the company than data management.”



                                            16
                                  Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 18 of 26

                            See PDF Solutions Inc.’s Form 10-K (filed Mar. 10, 2020) at 8, available at http://ir.pdf.com/static-files/fb23407a-
                            dfbc-489f-adb1-ac54e83102ad (last visited Oct. 12, 2020) (“2020 Form 10-K”).

                            As another example, the Exensio System sends the translated state data from the data collection unit to the fault
                            detection unit via the Data Exchange Network (“DEX”):




                            See S1.2—Exensio Platform Presentation at 12 (annotated).

determining if a fault      PDF’s Exensio System determines if a fault condition exists with the processing tool based upon the state data received
condition exists            by the fault detection unit.
with the processing tool
based upon the state data
                            As an example, the Exensio System is adapted to receive monitor and identify a fault condition covering various
received by the fault
                            process parameters of the processing tool:
detection unit;
                            “● Exensio Control – This software provides failure detection and classification (or FDC) capabilities for monitoring,
                            alarming and control of manufacturing tool sets. These capabilities include proprietary data collection and analysis of
                            tool sensor trace data and summary indicators designed to rapidly identify sources of process variations and
                            manufacturing excursions. When used together with Exensio Yield and related modules, the accretive data mining and


                                                                        17
      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 19 of 26

correlation capabilities are designed to enable identification of tool level sources of yield loss and process variation that
impact end of line product yield, performance and reliability.”

See 2020 Form 10-K at 7.

As another example, the Exensio System determines if a fault condition exists with the processing tool based upon the
state data received by the fault detection unit to improve yield and prevent large scale excursions at the tool:




See S1.3— Machine Learning in Exensio, 16th Annual PDF Solutions Users Conference (Oct. 15, 2019) at 19,
available at http://www.pdf.com/upload/File/Investors/PUG2019/S1.3%20PUG2019_AISolutions_JeffDavid.pdf
(“S1.3—Machine Learning in Exensio”) (last visited Oct. 12, 2020).

As another example, the Exensio System determines if a fault condition (e.g., whether a sensor detects abnormality)
exists with the processing tool:




                                             18
      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 20 of 26




See S1.3—Machine Learning in Exensio at 23.

As another example, the Exensio System determines that a fault condition exists with the processing tool based on the
failed patterns on the wafers:




                                           19
                                   Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 21 of 26


                             See Cognitive End to End Analytics Presentation at 9.

performing a predetermined PDF’s Exensio System performs a predetermined action on the processing tool in response to the presence of a fault
action on the processing tool condition.
in response to the presence of
a fault condition; and         As an example, the Exensio System is adapted to control the processing tools or manufacturing tool sets to take
                               corrective actions in response to a fault condition:

                             “● Exensio Control – This software provides failure detection and classification (or FDC) capabilities for monitoring,
                             alarming and control of manufacturing tool sets. These capabilities include proprietary data collection and analysis of
                             tool sensor trace data and summary indicators designed to rapidly identify sources of process variations and
                             manufacturing excursions. When used together with Exensio Yield and related modules, the accretive data mining and
                             correlation capabilities are designed to enable identification of tool level sources of yield loss and process variation that
                             impact end of line product yield, performance and reliability.”

                             See 2020 Form 10-K at 7.

                             As another example, the Exensio System adjusts processing of the processing tool by updating recipe tables and
                             processing/tool parameters in response to the presence of a fault condition:




                                                                          20
      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 22 of 26



See Cognitive End to End Analytics Presentation at 20 (annotated).

As another example, the Exensio System adjusts the lithography, measurement, etching, or inspection parameters of the
processing tool:




See 2017 Investor Presentation at 10 (annotated).

As another example, the Exensio System controls the processing tool to downgrade or scrape the die/package that
contains the fault condition:




                                           21
                                      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 23 of 26




                                See S1.2—Exensio Platform Presentation at 6 (annotated).

sending an alarm signal         PDF’s Exensio System sends an alarm signal indicative of the fault condition to an advanced process control
indicative of the fault         framework from the fault detection unit providing that a fault condition of the processing tool was determined by the
condition to an advanced        fault detection unit.
process control framework
from the fault detection unit   As an example, the Exensio System sends an alarm signal indicative of the fault condition to the APC framework:
providing that a fault
condition of the processing     “… Real-time alarms and events management — Exensio –Control centralizes and assesses events and alarms to trigger
tool was determined by the      the appropriate action. Equipment alarms and events are overlaid with trace and univariate SPC charts and can be
fault detection unit,           analyzed in conjunction with FDC alarms. …”

                                See Exensio Control, available at http://www.pdf.com/Exensio-Control (last visited Oct. 12, 2020):

                                As another example, the Exensio System sends an alarm signal indicative of the fault condition to the APC framework
                                responsible for APC model building and APC overlay:




                                                                           22
                                      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 24 of 26




                                See 2017 Investor Presentation at 10 (annotated).

wherein performing a            PDF’s Exensio System sends a signal by the framework to the first interface reflective of the predetermined action.
predetermined action further
comprises sending a signal      As an example, the Exensio System sends a signal by the framework to the first interface reflective of the
by the framework to the first   predetermined action as part of a feedback system in order to update its database and continue monitoring the
interface reflective of the     processing pipeline to improve product and process control:
predetermined action.




                                                                           23
      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 25 of 26




See 2017 Investor Presentation at 10 (annotated).

As another example, the Exensio System sends a signal by the framework to the first interface reflective of the
predetermined action as part of the “inspect-analyze data-adjust-execute” methodology to continually identify and
resolve manufacturing issues:




                                           24
      Case 6:20-cv-01210 Document 1-10 Filed 12/31/20 Page 26 of 26



See Cognitive End to End Analytics Presentation at 8.

As another example, the Exensio System a signal by the framework to the first interface reflective of the predetermined
action via the Data Exchange Network (“DEX”):




See S1.2—Exensio Platform Presentation at 12 (annotated).




                                           25
